IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


 STATE OF DELAWARE,                               )
                                                  )
              Plaintiff,                          )
         v.                                       )
                                                  )
 HAKIEM ANDERSON,                                 )       Cr. ID. No. 1508015476 A & B
                                                  )
                Defendant.                        )

                             Submitted: November 24, 2020
                              Decided: February 2, 2021*

Upon Defendant’s Amended Motion for Reconsideration of Commissioner’s Order

                                       DENIED

                                           and

                  Upon Commissioner’s Report and Recommendation
                  That Defendant’s Motion for Postconviction Relief
                                 Should Be Denied

                                      ADOPTED

                                 AMENDED ORDER

      This 19th day of January, 2021, the Court has considered Defendant’s Motion

for Postconviction Relief (the “Rule 61 Motion”), the State’s Response to

Defendant’s Rule 61 Motion, the Commissioner’s Report and Recommendation,

Defendant’s Amended Motion for Reconsideration of Commissioner’s Order (the

“Motion for Reconsideration”), the State’s Response to Defendant’s Motion for


*Date amended from January 21, 2021 to February 2, 2021
Reconsideration, and the relevant proceedings below. For the reasons set forth in this

Order, Defendant’s Motion for Reconsideration is DENIED. The Commissioner’s

Report and Recommendation dated October 19, 2020 is ADOPTED.

                                     BACKGROUND

       On August 15, 2015, Defendant got into an argument with Markevis Clark

(“Clark”). 1 Defendant left following the argument, but returned later the same

night and shot Clark in the head.2 There were three witnesses to the shooting—

Keisha Waters (“Waters”), Theresa Brooks (“Brooks”), and Joseph Brown

(“Brown”). 3 Additionally, Clark’s biological father, Arto Harrison (“Harrison”),

gave a recorded statement to the police implicating Defendant in the shooting.4

Defendant was arrested and charged with Clark’s murder.

       During Defendant’s trial, Brown testified for the State.5 His testimony was

erratic and included non-responsive personal opinions.6 Additionally, when

Harrison failed to appear as scheduled to testify, the State moved to introduce into

evidence Harrison’s recorded statement.7 The Court granted the State’s request. 8




1
  Comm’r Report of Oct. 19, 2020 at 2-3.
2
  Id.
3
  Id.
4
  Id.
5
  Id.
6
  Id.
7
  Id.
8
  Id.
                                           2
After the State rested its case in chief, Harrison appeared and testified on

Defendant’s behalf. 9

       On December 8, 2017, a jury found Defendant guilty of Murder in the First

Degree and Possession of a Firearm During the Commission of a Felony.10

Defendant appealed his conviction. 11 On November 20, 2018, the Supreme Court

affirmed Defendant’s conviction. 12

       On February 21, 2019, Defendant filed timely pro se Motions for

Postconviction Relief and Appointment of Counsel.13 The Court granted

Defendant’s Motion for Appointment of Counsel.14 On November 14, 2019,

Defendant’s Postconviction Counsel filed a timely Rule 61 Motion for

Postconviction Relief.15 The Rule 61 Motion was assigned to a Superior Court

Commissioner pursuant to 10 Del. C. § 512(b) and Superior Court Criminal

Procedure Rule 62(a)(5).

       In the Rule 61 Motion, Defendant argued that his Trial Counsel was

ineffective based on five grounds. First, Trial Counsel failed to object to Brown’s


9
  Id.
10
   D.I. 53. Defendant was additionally charged with Possession of a Firearm by a Person
Prohibited. Defendant requested that charge be severed from the other charges. The Court
granted that request. Defendant was convicted of this charge in a bench trial. None of his
ineffective assistance arguments relate to the bench trial.
11
   Comm’r Report at 3.
12
   D.I. 66; Anderson v. State, 2018 WL 6068736, at *2 (Del.).
13
   D.I. 67.
14
   D.I. 71.
15
   D.I. 77, 78.
                                               3
testimony or ask for a curative instruction. Second, Trial Counsel failed to object

to a replay of the video recording of Harrison’s statement to the police. Third,

Trial Counsel improperly elicited testimony which created an inference that

Defendant had a prior criminal history. Fourth, Trial Counsel failed to obtain

recordings of favorable phone conversations. Fifth, Trial Counsel failed to request

a missing evidence instruction regarding an allegedly exculpatory telephone

conversation. After analyzing each of Defendant’s arguments, the Commissioner

found that Defendant was unable to meet his burden for showing that Trial Counsel

was ineffective.16 The Commissioner recommended that the Rule 61 Motion be

denied.17

       In response to the Commissioner’s Report, Defendant filed a Motion for

Reconsideration on October 29, 2020. In his Motion for Reconsideration,

Defendant argues that “the Commissioner’s order was based upon findings of fact

that are clearly erroneous, or are contrary to law, or the result of an abuse of

discretion.”18 Each of Defendant’s specific objections are discussed in turn below.

       The State filed a Response to Defendant’s Motion for Reconsideration on

November 13, 2020. In its Response, the State argues that “[t]his Court should

deny [Defendant’s Motion for Reconsideration] because he only ‘restate[s] the


16
   Comm’r Report at 10-12, 18.
17
   Id.
18
   Defendant’s Amended Motion for Reconsideration of Commissioner’s Order at 1.
                                             4
grounds for relief set forth in his initial motion,’ the ‘Commissioner correctly

applied the appropriate legal standard to [Defendant’s] claims of ineffective

assistance of counsel,’ and the Commissioner ‘correctly developed a factual record

from which to evaluate those claims.’”19

                                   STANDARD OF REVIEW

                            Review of the Commissioner’s Report

       Under Delaware Superior Court Criminal Rule 62(a)(5), Commissioners are

granted the authority to consider postconviction relief hearings. After analyzing a

defendant’s Rule 61 Motion for Postconviction Relief, a Commissioner will

“submit to a judge of the Court proposed findings of fact and recommendations for

the disposition, by a judge, of [the motion].”20 “A judge shall make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which an objection is made. A judge may accept, reject, or

modify, in whole or in part, the findings of fact or recommendations made by the

Commissioner.”21




19
   State’s Response to Defendant’s Objections to the Commissioner’s Report and
Recommendation at 4 (quoting State v. Rollins, 2010 WL 424447, at *1 (Del. Super.)).
20
   Super. Ct. Crim. R. 62(a)(5).
21
   Id. at 62(a)(5)(iv).
                                              5
                            Ineffective Assistance of Counsel

       In order to succeed on a claim of ineffective assistance of counsel, a

defendant must show that counsel’s performance was deficient, i.e., that it fell

below “an objective standard of reasonableness,” and that counsel’s deficient

performance prejudiced the defendant.22 In other words, a defendant must show

that “but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” 23 Counsel “may not be faulted for a reasonable

miscalculation or lack of foresight or for failing to prepare for what appear to be

remote possibilities.”24 Finally, a reviewing court must be careful to consider

counsel’s actions based on the information available at the time and “avoid peering

through the lens of hindsight.”25

                                             ANALYSIS

       Trial Counsel’s Decisions Regarding Brown’s Testimony were Reasonable

       During the State’s case in chief, Brown testified as a witness to the shooting.

While testifying, Brown became emotional and made incendiary comments, such

as calling Defendant a “snake in the grass” and “guilty.” 26 Defendant argued in his

Rule 61 Motion that Trial Counsel was ineffective for not objecting to


22
   Strickland v. Washington, 466 U.S. 668, 687-88 (1984).
23
   Id. at 694.
24
   State v. Finn, 2012 WL 1980566, at *4 (Del. Super.) (citing Harrington v. Richter, 562 U.S.
86, 102-110 (2011)).
25
   State v. Wright, 653 A.2d 288, 295 (Del. Super. 1994).
26
   Comm’r Report at 7.
                                               6
inflammatory portions of Brown’s testimony or asking for a mistrial or curative

instruction. The Commissioner found that “Brown’s comments were random and

unpredictable.”27 The Commissioner further found that Counsel’s choice to not

object to Brown’s testimony, and instead let him appear irrational before the jury,

was an “informed strategy.”28

       Defendant argues in his Motion for Reconsideration that “[t]he

Commissioner’s determination is clearly erroneous because it reflected a

minimization of the impact of the egregious, entirely objectionable comments

made by Brown.”29 Defendant further argues that “excusing [Trial Counsel’s]

negligence by accepting that his strategy to make Brown appear ‘irrational’ was

reasonable is clearly erroneous” because “[g]iving a witness a green light to make

repeated denigrating and incriminating comments about the Defendant is not a

reasonable strategy.”30 The State argues in response that the Commissioner’s

conclusion was reasonable and supported by the record. 31

       The United States Supreme Court has repeatedly cautioned against second

guessing decisions made during a trial. “Because advocacy is an art and not a

science, and because the adversary system requires deference to counsel's informed



27
   Id. at 9.
28
   Id. at 10.
29
   Mot. for Recons. at 2-3.
30
   Id. at 3.
31
   Resp. at 6-7.
                                         7
decisions, strategic choices must be respected . . . if they are based on professional

judgment.”32 Further, “[r]are are the situations in which the ‘wide latitude counsel

must have in making tactical decisions’ will be limited to any one technique or

approach.”33 As the Commissioner stated, “[d]efense strategy is not always

successful, but that does not mean Trial Counsel was ineffective.”34

       In his affidavit, Trial Counsel stated that he “believed prior to cross that

Brown’s demeanor was such that it would limit his credibility.” 35 He pointed out

during cross that “some if not all of [Brown’s] testimony was contrary to the other

witnesses” and that there were discrepancies between Brown’s statement to the

police and his testimony.36 Trial Counsel established on cross that “Brown did not

come forward with his information until a period of one month from the homicide

and only after being placed under arrest.”37 He also established that Brown was

“high on drugs and beer” at the time of shooting. 38

       While some of Brown’s testimony was objectionable, it is clear that Trial

Counsel had a considered plan for discrediting Brown before the jury. Not

objecting to Brown’s statements was part of that plan. Trial Counsel believed that



32
   Strickland, 466 U.S. at 681 (internal citation omitted).
33
   Harrington, 562 U.S. at 106 (internal citation omitted).
34
   Comm’r Report at 8.
35
   Appendix to State’s Response at D39.
36
   Id.
37
   Id.
38
   Id.
                                                 8
Brown’s emotional statements, coupled with what was established on cross-

examination, would make the jury disregard his testimony. While Trial Counsel’s

strategy was ultimately unsuccessful, the Court finds that the strategy was part of

an informed decision based on professional judgment. Therefore, Defendant’s first

argument fails.

         Trial Counsel Reasonably Challenged Replaying Harrison’s Statement

       When Harrison failed to appear during the State’s case in chief, the State

sought to enter a recording of Harrison’s statement to the police into evidence. 39

Trial Counsel objected but was overruled.40 The recording was then entered into

evidence and played for the jury.41 When the State played the recording, there was

a technical difficulty which caused the video to skip.42 The State argued that the

video glitch occurred at a crucial point and could mislead the jury. 43 When the

State requested that the recording be replayed, Trial Counsel suggested that the

State should instead address the glitch with the jury during its argument. 44

Ultimately, the Court allowed the State to replay the video.45



39
   Id. at D30.
40
   Id. at D30-31.
41
   Id. at D32. The Court notes that Defendant challenged the admission of the recording in his
appeal but the Supreme Court found that the recording was properly admitted. Anderson, 2018
WL 6068736, at *1.
42
   App. at D34.
43
   Id.
44
   Id.
45
   Id.
                                               9
       Defendant argued in his Rule 61 Motion that Trial Counsel was ineffective

by failing to object to the replay. The Commissioner found that: (1) “Trial

Counsel’s challenge to the replay of the video was objectively reasonable” and (2)

“Defendant [] failed to demonstrate prejudice resulting from counsel’s actions.”46

       In his Motion for Reconsideration, Defendant argues that “[t]he video replay

likely had an improper influence on the jury” and “[e]ven though defense counsel

objected to the initial presentation of the video, he had a duty to renew his

objection to the request to replay the video.”47 Defendant further argues that “[t]he

Commissioner erred by determining that counsel’s challenge to the replay of the

video was objectively reasonable when, in fact, no objection was made.”48 The

State argues in response that “Trial Counsel’s performance was objectively

reasonable because he did oppose the statement’s admission and replay, and the

trial judge heard his arguments.”49

       It is undisputed that Trial Counsel did not specifically object to the recording

being replayed. “The question is whether an attorney's representation amounted to

incompetence under prevailing professional norms, not whether it deviated from

best practices or most common custom.”50 Suggesting that the State address the



46
   Comm’r Report at 11.
47
   Mot. for Recons. at 4.
48
   Id.
49
   Resp. at 8.
50
   Harrington, 562 U.S. at 105.
                                          10
technical difficulty with the jury instead of replaying the video, after objecting to

the initial admission of the tape and being overruled, was a reasonable response.

Trial Counsel’s failure to formally repeat the objection does not make his actions

objectively unreasonable and certainly does not rise to the level of incompetence.

          Even if Trial Counsel’s actions had been deficient, Defendant still has not

shown prejudice. On appeal from his conviction, the Supreme Court found that

Harrison’s in-person testimony on Defendant’s behalf—in which he recanted his

statement to the police—negated any prejudice that resulted from the recording. 51

Defendant argues that “the bolstering effect of replaying [the] video statement had

a pervasive effect on the outcome.”52 The Court disagrees.

         Technical difficulties are inevitable. Allowing the State to replay the

recording after it malfunctioned did not “bolster” the effects of the statement, it

simply allowed the State to properly show the statement to the jury. Trial

Counsel’s actions were not unreasonable, and Defendant has failed to show that

replaying the video prejudiced him. Therefore, Defendant’s second argument fails.

               Trial Counsel’s Cross-Examination of Detective Leccia was Not
                                    Unreasonable

         During the State’s case-in-chief, Detective Leccia, who was involved in the

investigation, testified that none of the fingerprints found at the scene of the


51
     Anderson, 2018 WL 6068736, at *1.
52
     Mot. for Recons. at 3.
                                            11
shooting matched the Defendant.53 On cross-examination, Trial Counsel elicited

testimony from Detective Leccia about how the fingerprints were analyzed.54

Detective Leccia testified that fingerprints obtained at the scene of the shooting

were entered into an automated fingerprint identification system (the “AFIS”).55

He further testified that Defendant’s fingerprints were in the AFIS but did not

match any found at the scene.56 Trial Counsel asked Detective Leccia if the AFIS

included “the entire universe or just individuals that maybe have been convicted of

a crime where there fingerprints were.”57 Detective Leccia responded that the

AFIS did not cover “everybody, obviously, but not just criminals.” 58

       Defendant argued in his Rule 61 Motion that this line of questioning by Trial

Counsel created an inference that he had a prior criminal history. Defendant

further argued that such an inference was prejudicial and constituted improper

character evidence under Delaware Rule of Evidence 404(b). Trial Counsel stated

in an affidavit that his questions were “clearly strategic.”59 Trial Counsel felt that

the jury knowing Defendant’s fingerprints were not found at the scene was so

important that it outweighed the potential of adverse inferences. 60


53
   App. at D28.
54
   Id. at D28-29.
55
   Id. at D29.
56
   Id.
57
   Id.
58
   Id.
59
   Id.
60
   Id.
                                          12
       After considering the issue, the Commissioner found that Trial Counsel’s

strategy was not objectively unreasonable. 61 Defendant argues in his Motion for

Reconsideration that this finding was erroneous because: (1) “Trial Counsel

needlessly elicited testimony that the jury could use to infer that Defendant had a

prior history”; and (2) “[p]roof that the prints at the scene did not match the

Defendant could have been accomplished without disclosing that Defendant’s

prints were in the [AFIS].” 62 Defendant takes issue with one statement in

particular and argues that “[t]he Commissioner’s claim that the Defendant was

‘incarcerated and his fingerprints would likely be in the database’ was not

supported by facts as there is no indication that the AFIS database was searched

after Defendant had been arrested.”63 The State responds that the Commissioner’s

determination is “supported by competent evidence.”64

       The Court notes that Defendant is taking the Commissioner’s statement out

of context. The Commissioner stated that at the time of Detective Leccia’s

testimony “[t]he jury understood that Defendant was incarcerated and his

fingerprints would likely be in the database.”65 It is irrelevant whether the AFIS

was searched before or after Defendant’s arrest. What is important is that at the



61
   Comm’r Report at 12.
62
   Mot. for Recons. at 6.
63
   Id.
64
   Resp. at 11.
65
   Comm’r Report at 12.
                                          13
time the jury heard any discussion of the AFIS, it was obvious that Defendant had

been arrested at a prior point in time. A juror would have likely assumed that

Defendant’s fingerprints were entered into the AFIS at some point before going to

trial.

         Trial Counsel’s questions certainly led to an inference that Defendant’s

fingerprints were contained in the AFIS at the time of the trial. However, neither

Detective Leccia nor Trial Counsel made any statements that would lead a juror to

infer that his fingerprints were already in the system prior to his arrest for shooting

Clark.66 Therefore, the mere fact that Defendant’s fingerprints were in the AFIS,

with no further details about when precisely they were entered into the system,

would most likely not have had the prejudicial effect that Defendant argues it did.

         While it is possible that Trial Counsel could have stopped after simply

confirming that none of the fingerprints found at the scene matched the

Defendant,67 it is not the role of the Commissioner or this Court to view Trial

Counsel’s actions against every alternative action he could have taken. In any trial,

counsel is faced with dozens of strategic decisions, many of which must be made




66
  See App. at D28-29.
67
  During direct examination, the State asked Detective Leccia: “Did any [fingerprint] matches
come back to the defendant?” Detective Leccia answered: “No.” During cross-examination, Trial
Counsel stated to Detective Leccia: “You indicated that there were no fingerprint matchings to
the defendant.” Detective Leccia replied: “Correct.” Trial Counsel then continued questioning
Detective Leccia. App. at D28-29.
                                             14
on the spot, and those decisions are given great deference. 68 In light of this level of

deference, the Court finds that Trial Counsel’s line of questioning was not

objectively unreasonable. Therefore, Defendant’s third argument fails.

           Trial Counsel Did Not Err by Failing to Request a Missing Evidence
                                   Instruction

       Defendant’s fourth and fifth arguments will be addressed together.

Defendant argued in his Rule 61 Motion that he told Trial Counsel about a three-

way telephone conversation “in which Harrison confirmed he knew [Defendant]

did not shoot the victim.” 69 Defendant alleged that “Trial Counsel did not follow

up and obtain the recordings of [his] phone calls.”70 In his affidavit, Trial Counsel

states that he requested all phone records but there was no recording of the alleged

phone call available.71

       The Commissioner examined the record and concluded that: (1) “[t]here is

no indicia of reliability regarding the existence of the call”72; (2) contrary to

Defendant’s assertion, Trial Counsel did attempt to obtain recordings of all of

Defendant’s phone conversations73; (3) the State had no duty to preserve all of




68
   See Strickland, 466 U.S. at 681 (internal citation omitted); Harrington, 562 U.S. at 106
(internal citation omitted).
69
   App. at D35.
70
   Id.
71
   App. at D42.
72
   Comm’r Report at 13.
73
   Id.
                                                15
Defendant’s phone calls 74; and (4) the conversation, “if it existed, would have been

duplicative of evidence presented at trial.” 75 Therefore, the Commissioner

concluded that Trial Counsel’s actions were reasonable and did not prejudice

Defendant.76 In his Motion for Reconsideration, Defendant makes point-by-point

objections to each of these findings.77

       The Court agrees that Defendant has not provided any information about the

call that would confirm its existence. Merely stating in an affidavit that the alleged

call took place is insufficient in this context. Even if the alleged conversation did

in fact occur, Trial Counsel’s actions in trying to obtain a recording of it were

reasonable and sufficient. He requested recordings of all of Defendant’s phone

calls and there was nothing else that he could have done to procure a copy. This is

especially true given the fact that Defendant waited until trial to tell Trial Counsel

about the existence of the call.

       Defendant’s second claim—that Trial Counsel was ineffective for failing to

request a missing evidence instruction—fails because the Court finds that Trial

Counsel’s actions were reasonable. “Where ‘the State does not act negligently or

in bad faith in failing to preserve evidence, and the missing evidence does not




74
   Id. at 15-17.
75
   Id. at 17.
76
   Id.
77
   Mot. for Recons. at 6-12.
                                          16
substantially prejudice the defendant's case,’ a missing evidence instruction is not

necessary.”78 Here, the State did not act negligently in failing to preserve every

recording of every phone call made by Defendant. It is the standard practice of the

State’s vendor to delete recordings after one year. Under the vendor’s policy, the

recording of the alleged phone call, if it existed, would have been deleted prior to

the trial. The State did not have a duty to preserve the phone call, thus there was

no negligence or bad faith involved in the deletion of the recording.

       Further, the alleged missing evidence did not prejudice Defendant’s case.

Harrison himself testified for Defendant and recanted his statement to the police.

Because he told the jury in-person that Defendant did not shoot the victim, the

need for a recording of Harrison stating the same thing was minimized. Defendant

was not entitled to a missing evidence instruction and Trial Counsel was not

ineffective by failing to request one. Therefore, Defendant’s final arguments fail.

                                    CONCLUSION

       After a careful de novo review of the record in this action, the Court finds

that Trial Counsel’s performance was not objectively unreasonable and did not

cause Defendant prejudice. The Commissioner’s Report and Recommendation

dated October 19, 2020 is ADOPTED in its entirety. Defendant’s Motion for



78
  McCrey v. State, 2008 WL 187947, at *2 (Del.) (quoting Wainer v. State, 2005 WL 535010, at
*3 n.14 (Del.)).
                                             17
Postconviction Relief is hereby DENIED. Defendant’s Amended Motion for

Reconsideration of Commissioner’s Order is also DENIED.

     IT IS SO ORDERED.



                                          /s/ Mary M. Johnston
                                   The Honorable Mary M. Johnston




                                     18